11/6/2019                        Cleveland crime
                 Case: 1:17-cr-00122-JRA         data #:
                                               Doc    shows the progress,
                                                         57-1    Filed: challenges
                                                                          11/15/19 that city,
                                                                                         1 of community leaders face
                                                                                                11. PageID        #: 301


     Menu                                                                                                           • Watch Live


                  ALERT
                  See the ﬁnal, unofﬁcial 2019 General Election results
                  here



     NEWS  LOCAL NEWS                            CLEVELAND METRO                                                 


     Cleveland crime data shows
     the progress, challenges that
     city, community leaders face
     Posted: 2:53 PM, Oct 08, 2019 Updated: 6:43 PM, Oct 09, 2019

              By: Jordan Vandenberge , Mark Ackerman


     -->
                                                                                                                              




https://www.news5cleveland.com/cleveland-2019-shootings-heat-map-shows-where-most-shootings-happened-this-year
                                                                                                                     + Sh   C   ti   1/13
11/6/2019                        Cleveland crime
                 Case: 1:17-cr-00122-JRA         data #:
                                               Doc    shows the progress,
                                                         57-1    Filed: challenges
                                                                          11/15/19 that city,
                                                                                         2 of community leaders face
                                                                                                11. PageID        #: 302
                                                                                                                 + Show Caption




     CLEVELAND — Public safety and crime have been and likely always will be one
     of the most vexing and resource-focused challenges facing the City of Cleveland,
     hence the reason public safety comprises a massive portion of the annual
     budget. However, amid the fatal shooting of 6-year-old Lyric Lawson over the
     weekend, city leaders are again grappling with possible solutions and policy
     changes.

     Early Saturday morning, a suspect or suspects opened fire into a home on East
     171st St., propelling more than a dozen rounds that tore and chewed through
     the siding, insulation and drywall with impunity. Inside, Lyric Lawson, a pure
     and affable six-year-old, lay sleep next to her siblings.

     She died hours later.

     Witnesses reported seeing a dark colored sedan fleeing from the scene of the
     shooting, prompting city leaders, including Mayor Frank Jackson and Police
     Chief Calvin Williams, to stand atop the steps of city hall, urging the public to
     come forward with information. Visceral and raw, the emotions that a city feels
     when a child is killed have been felt by Cleveland’s residents and leaders before
     and recently, in fact.

     In July 2018, Saniyah Nicholson sat in her mother’s car eating ice cream when
     two warring groups began firing indiscriminately – in broad daylight no less –
     in the middle of a busy shopping district. Nicholson was pronounced dead later
     that night. Nine months prior, 12-year-old Abdel Latif Bashiti was killed outside
     his father’s beauty supply store on Buckeye Road when he was caught in the
     middle of sparring factions of teens and young adults with guns. In October
     2015, an infant riding in a car with her family was fatally shot. A month before
     that, a 5-year-old boy named Ramon Burnett was fatally shot in a drive by. Nine
     days prior to Ramon’s death, 3-year-old Major Howard was sitting on a
https://www.news5cleveland.com/cleveland-2019-shootings-heat-map-shows-where-most-shootings-happened-this-year                    2/13
11/6/2019                        Cleveland crime
                 Case: 1:17-cr-00122-JRA         data #:
                                               Doc    shows the progress,
                                                         57-1    Filed: challenges
                                                                          11/15/19 that city,
                                                                                         3 of community leaders face
                                                                                                11. PageID        #: 303

     woman’s lap inside a car on East 113th Street when he was hit and killed by
     gunfire.

     Following Lawson’s death over the weekend, News 5 submitted public records
     requests for the dates, times and locations of all felonious assault with a firearm
     reports thus far in 2019 and for the year 2018. The goal behind the request to
     get both a macro and micro view of gun violence in the city.

     According to data provided by the Cleveland Division of Police, there have been
     779 reported cases of felonious assault with a firearm through October 2 of this
     year. In that same time period in 2018, there were 788 reported felonious
     assaults with a firearm. Through October 2, 2016, there were 828 such cases
     and in 2017 there were 681.

     Over the past four years, there have been an average of 769 reports of felonious
     assault with a firearm. It is important to note, however, that not every case
     resulted in someone being injured or hit by gunfire.

     News 5 then compiled the times, dates and locations for the felonious assault
     with a firearm cases in 2018 and 2019 and input the values into a heat map and
     scatter plot map, providing a ‘birds eye view’ of gun violence in the city. The
     heat map variant of the data illustrates the frequency and proximity of the
     reported felonious assaults, denoted by white ‘hot’ color.

     2019:




https://www.news5cleveland.com/cleveland-2019-shootings-heat-map-shows-where-most-shootings-happened-this-year             3/13
11/6/2019                        Cleveland crime
                 Case: 1:17-cr-00122-JRA         data #:
                                               Doc    shows the progress,
                                                         57-1    Filed: challenges
                                                                          11/15/19 that city,
                                                                                         4 of community leaders face
                                                                                                11. PageID        #: 304

            

            

            




            0        2         4mi

                                              Esri, NASA, NGA, USGS | Esri, H…


     Although a vast majority of the data provided to News 5 by the police
     department’s statistical analysis unit contained approximate locations of each
     reported case, some of the cases contained just the street name, possibly due to
     the fact the incident involved a moving vehicle.

     The heat maps in 2018 and 2019 highlight pronounced pockets of gun violence
     on both sides of the city. However, the number of reported felonious assault
     with a firearm cases is more frequent on the city’s eastern half.

     2018:




https://www.news5cleveland.com/cleveland-2019-shootings-heat-map-shows-where-most-shootings-happened-this-year             4/13
11/6/2019                        Cleveland crime
                 Case: 1:17-cr-00122-JRA         data #:
                                               Doc    shows the progress,
                                                         57-1    Filed: challenges
                                                                          11/15/19 that city,
                                                                                         5 of community leaders face
                                                                                                11. PageID        #: 305

        

            

            




            0        2         4mi

                                                               Esri, NASA, NGA, USGS | Esri,


     Councilman Basheer Jones (Ward 7) said the heat map reaffirms the need to
     address the challenges certain neighborhoods face. However, the data also
     highlights how crime and, particularly, gun violence stems from other societal
     and economic issues. If the heat map were to have an overlay of poverty levels
     or large amounts of lead poisoning amongst children, Jones said the maps
     would look largely the same.

     “No bomb is more dangerous than people that are hopeless,” Jones said. “If you
     look at the what, you’re going to think these communities are war zones and the
     people who live there are terrible people. If you look at the why, it will give a
     different answer.”

     Over the decades, many of Cleveland’s eastern neighborhoods have long dealt
     with issues of disinvestment, discrimination, poor health outcomes, food
     insecurity and housing insecurity. Jones said the root of crime stems from these
     issues.
https://www.news5cleveland.com/cleveland-2019-shootings-heat-map-shows-where-most-shootings-happened-this-year             5/13
11/6/2019                        Cleveland crime
                 Case: 1:17-cr-00122-JRA         data #:
                                               Doc    shows the progress,
                                                         57-1    Filed: challenges
                                                                          11/15/19 that city,
                                                                                         6 of community leaders face
                                                                                                11. PageID        #: 306
     “These issues are multi-faceted,” Jones said. “We have to be able to work with
     young people within the community, invest in our recreation centers but also
     work with bank presidents in saying you have to do a better job of investing in
     the community that you are in.”

     In addition to providing a heat map of gun violence throughout Cleveland,
     News 5 also compiled a scatter plot map, showing the incidents on a more
     granular level.

     2019:


                           

                           




                           0         1         2mi

                                                                 Esri, HERE, Garmin, METI/NASA, U…


     Below is a scatter plot map of the 2018 reports of felonious assault with a
     firearm.

     2018:




https://www.news5cleveland.com/cleveland-2019-shootings-heat-map-shows-where-most-shootings-happened-this-year             6/13
11/6/2019                        Cleveland crime
                 Case: 1:17-cr-00122-JRA         data #:
                                               Doc    shows the progress,
                                                         57-1    Filed: challenges
                                                                          11/15/19 that city,
                                                                                         7 of community leaders face
                                                                                                11. PageID        #: 307

                           

                           




                           0         1         2mi

                                                                 Esri, HERE, Garmin, METI/NASA, U…


     While the number of reported felonious assault with a firearm cases have
     somewhat remained the same over the past four years, the Cleveland Division
     of Police reports significant improvements to the overall violent crime rate and
     serious property crime rate.

     According to analysis provided to the City Council earlier this year, serious
     property crimes like burglary and theft in 2018 were down 23 percent
     compared to 2017 and about 30 percent from 2016. Violent crime was nearly 15
     percent lower in 2018 than in 2017 and roughly 19 percent lower than in 2016.
     At the time, Chief Calvin Williams pointed to an expanded number of officers
     on the street, greater levels of engagement and expanded youth programs as
     reasons for the decreases.

     As far as homicides are concerned, the number of homicides so far in 2019 is
     roughly 10 percent lower than what it was in 2018. As of Monday, there had
     been 90 homicides in 2019 compared to the 101 homicides through the same
     point in 2018.




https://www.news5cleveland.com/cleveland-2019-shootings-heat-map-shows-where-most-shootings-happened-this-year             7/13
11/6/2019                        Cleveland crime
                 Case: 1:17-cr-00122-JRA         data #:
                                               Doc    shows the progress,
                                                         57-1    Filed: challenges
                                                                          11/15/19 that city,
                                                                                         8 of community leaders face
                                                                                                11. PageID        #: 308
     Despite the apparent improvements, city council members and Mayor Frank
     Jackson will be the first to admit more progress needs to be made.

     “The buck stops right here at this table. Each and every elected official that sits
     here in this committee right here is responsible,” said Councilman Joe Jones
     (Ward 1). “If we don’t stand up and start talking about the bloodshed and the
     death that is happening in this neighborhood and how to stop the
     hemorrhaging, we’re culpable to it.”

     Although the Safety Committee’s agenda did not specifically detail any
     legislation regarding Lawson’s death over the weekend, much of the
     conversation centered around her slaying and the other homicides and gun
     violence gripping parts of the city.

     “I had a community meeting last night where all they talked about is how they
     wanted me to solve crime and murder. I told them I’m a council person. I’m not
     a police officer,” said Councilman Blaine Griffin (Ward 6). “But these folks
     expect us to advocate for them at this table.”

     When shown the heat and scatter plot maps, both Councilman Joe Jones and
     Councilman Mike Polensek reacted to the data with both empathy and
     affirmation. Both council members said the data leads them to believe that
     additional law enforcement officers are needed to patrol the city’s
     neighborhoods and there needs to be a greater level of traffic enforcement as a
     way to gather intelligence on criminal activity.

     “We need an additional 200 police officers. I will be supporting those
     candidates who are running for public office in the future who are saying we’re
     going to work to get more police officers on the ground,” Councilman Jones
     said. “If the city is going to be serious about improving the conditions of a
     community and a neighborhood, about getting more population back, about
     being able to be serious in how we approach things, then we must have a police
     department unleashed, out there in the streets, doing their jobs.”


https://www.news5cleveland.com/cleveland-2019-shootings-heat-map-shows-where-most-shootings-happened-this-year             8/13
11/6/2019                        Cleveland crime
                 Case: 1:17-cr-00122-JRA         data #:
                                               Doc    shows the progress,
                                                         57-1    Filed: challenges
                                                                          11/15/19 that city,
                                                                                         9 of community leaders face
                                                                                                11. PageID        #: 309
     As one of the longest-serving members of the council, Councilman Mike
     Polensek said he has witnessed first-hand the impact society’s ills have had on
     the once proud, middle class neighborhoods on the East Side.

     “I’ve seen it all. I’ve seen the good, bad and the ugly. Where you have a higher
     concentration of renters, where you have a higher concentration of absentee
     landlords, you have a higher concentration of crime. That’s a given,”
     Councilman Polensek said. “We need additional police, intense community
     policing and citizen engagement. It’s a combination of things. But at the end of
     the day, if you’re sick, you have to know what ails you before you get better. If
     not, what happens is more and more people will talk with their feet. Those that
     have spendable income will continue to move out of the city and, specifically,
     the East Side.”

     At the press conference Monday afternoon following Lyric Lawson’s death,
     Mayor Frank Jackson and other city leaders implored the public to come
     forward with information and cooperate with police. When meeting with
     reporters, Major Jackson stressed that his administration has undertaken
     several initiatives to fight crime and, specifically, violent crime. Major Jackson’s
     administration has implemented summer job programs for the city’s youth and
     installed specially-trained counselors at the city’s recreation centers to help
     youth with the effects of toxic stress. Additionally, the city is roughly six months
     into a multi-year, multi-phase project that will bring upgraded LED street lights
     to the city’s neighborhoods as well as the installation of 1,000 security cameras.

     “Whenever there is crime in a neighborhood it really impacts the neighborhood.
     When you have concentrated crime in a neighborhood, it has an even more
     devastating impact on the neighborhood… Crime is a symptom and there are
     underlying things going on that helps to facilitate that,” Mayor Jackson said.
     “What we have to do is create a situation where the people who are doing right
     own the environment – not the people who are doing wrong. Right now, that’s
     not the case.



https://www.news5cleveland.com/cleveland-2019-shootings-heat-map-shows-where-most-shootings-happened-this-year             9/13
11/6/2019                          Cleveland crime
                  Case: 1:17-cr-00122-JRA       Docdata#:
                                                        shows
                                                          57-1the progress,
                                                                  Filed: challenges
                                                                            11/15/19that 10
                                                                                         city, community leaders face
                                                                                               of 11. PageID        #: 310
     "We deal with this every day," Mayor Jackson said. "We deal with prevention
     every day. We deal with intervention every day. We deal with enforcement
     every day.”

     ****

     News 5 reviewed and compiled additional data on firearms in city limits. The
     graphics below show the times and days of the week with the highest number of
     reports of felonious assault with a firearm.

       2019 Shootings in Cleveland
       Hourly Breakdown
            Number of Shootings

             80



             70



             60



             50



             40



             30



             20



             10



              0
            11 M
            12 M
               PM
                M
                M
                M
                M
                M
                M
                M
                M
            10 M
            11 M
            12 M
               AM
                M
                M
                M
                M
                M
                M
                M
                M
                M
               A
               A

             1P
             2P
             3P
             4P
             5P
             6P
             7P
             8P
             9P
               P
               P

             1A
             2A
             3A
             4A
             5A
             6A
             7A
             8A
             9A
            10




       Source: Cleveland PD




https://www.news5cleveland.com/cleveland-2019-shootings-heat-map-shows-where-most-shootings-happened-this-year               10/13
11/6/2019                          Cleveland crime
                  Case: 1:17-cr-00122-JRA       Docdata#:
                                                        shows
                                                          57-1the progress,
                                                                  Filed: challenges
                                                                            11/15/19that 11
                                                                                         city, community leaders face
                                                                                               of 11. PageID        #: 311

       2019 Cleveland Shootings
       Days of the Week
            160



            140



            120



            100



             80



             60



             40



             20



              0
                       y



                                    y



                                               ay



                                                          ay



                                                                       ay



                                                                                    ay



                                                                                               ay
                     da



                                  da



                                             sd



                                                        sd



                                                                     id



                                                                                  rd



                                                                                             nd
                   on



                               es




                                                                   Fr



                                                                               tu
                                                      ur
                                           ne




                                                                                           Su
                            Tu
                  M




                                                                             Sa
                                                    Th
                                         ed
                                        W




     Copyright 2019 Scripps Media, Inc. All rights reserved. This material may not be published, broadcast, rewritten, or redistributed.



     CURATION BY

                                                            Wisconsin father asking for help ﬁnding
                                                            son's bear




                                                            Sponsored
                                                            The Early Signs of COPD
https://www.news5cleveland.com/cleveland-2019-shootings-heat-map-shows-where-most-shootings-happened-this-year                             11/13
